         Case 5:19-cv-00022-LGW-BWC Document 23 Filed 12/27/19 Page 1 of 4



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              WAYCROSS DIVISION

EDWARD SCOTT, and DEBBIE                     )
RICHARDS, on behalf of                       )
themselves and all                           ) CIVIL ACTION FILE NO.
others similarly situated,                   )       5:19-cv-22-LGW-BWC
                                             )
          Plaintiffs,                        )
                                             )
v.                                           )
                                             ) For Violations of the Fair Labor
NORTH AMERICAN INNS, LLC,                    ) Standards Act of 1938, As Amended
SHARMA HOSPITALITY, LLC,                     )
and SHAUN B. SHARMA,                         )
                                             )
          Defendants.                        )

                    PLAINTIFFS’ DISCOVERY STATUS REPORT

          Plaintiffs1, by and through their undersigned counsel, hereby file this Joint

Discovery Status Report.

I.        Status of Discovery:

          Discovery in this matter is closed. Plaintiffs contend that Defendants have

not produced a number of documents requested in Plaintiffs’ written discovery

requests. Instead of drafting a motion to compel, which would inherently delay


     Plaintiffs have been unable to contact Defendants since the due date of this
     1


report (December 19, 2019 (see Doc. 20)), and have therefore been unable to
obtain Defendants’ input into same.
       Case 5:19-cv-00022-LGW-BWC Document 23 Filed 12/27/19 Page 2 of 4



these proceedings, Plaintiffs propose that any documents which have not produced

as of the submission of this document will not be allowed to be presented at the

trial in this matter.

II.     Status of Depositions:

        The depositions of Plaintiffs were taken on December 9, 2019.           The

depositions of Defendants were taken on December 11, 2019. The parties are still

waiting for deposition transcripts from the respective court reporters for these

depositions. Because the deposition transcripts have not yet been produced, the

plaintiffs are concurrently herewith moving for an extension of the deadline to file

motions, from December 29, 2019, until and including January 29, 2019, to allow

the parties adequate time to review and incorporate the deposition transcripts into

their motions.

III.    Status of Expert Discovery:

        The parties have not identified any expert witnesses in this matter.

        Respectfully submitted, this 27th day of December, 2019.

  /s/ Tyler B. Kaspers
  Tyler B. Kaspers, Ga. Bar No. 445708
  THE KASPERS FIRM, LLC
  152 New Street, Suite 109B
  Macon, GA 31201
  404-944-3128
  tyler@kaspersfirm.com
  Counsel for Plaintiffs

                                          -2-
     Case 5:19-cv-00022-LGW-BWC Document 23 Filed 12/27/19 Page 3 of 4



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF GEORGIA
                          WAYCROSS DIVISION

EDWARD SCOTT, and DEBBIE                 )
RICHARDS, on behalf of                   )
themselves and all                       ) CIVIL ACTION FILE NO.
others similarly situated,               )       5:19-cv-22-LGW-BWC
                                         )
      Plaintiffs,                        )
                                         )
v.                                       )
                                         ) For Violations of the Fair Labor
NORTH AMERICAN INNS, LLC,                ) Standards Act of 1938, As Amended
SHARMA HOSPITALITY, LLC,                 )
and SHAUN B. SHARMA,                     )
                                         )
      Defendants.                        )

                        CERTIFICATE OF SERVICE

      I hereby certify that on December 27, 2019, I filed the foregoing

PLAINTIFFS’ DISCOVERY STATUS REPORT using the Court’s CM/ECF

system, which will automatically send an electronic copy of this document to:

Howard P. Slomka
Busch, Slipakoff, Mills & Slomka, LLC
3350 Riverside Parkway Suite#2100
Atlanta, GA 30339


                         /s/ Tyler B. Kaspers
                         Tyler B. Kaspers, Ga. Bar No. 445708
                         THE KASPERS FIRM, LLC

                                        -3-
Case 5:19-cv-00022-LGW-BWC Document 23 Filed 12/27/19 Page 4 of 4



                  152 New Street, Suite 109B
                  Macon, GA 31201
                  404-944-3128




                               -4-
